People v Jarvis (2022 NY Slip Op 01670)





People v Jarvis


2022 NY Slip Op 01670


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, AND CURRAN, JJ.


216 KA 16-00980

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKHARYE JARVIS, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Thomas E. Moran, J.), rendered June 2, 2016. The appeal was held by this Court by order entered August 20, 2020, decision was reserved and the matter was remitted to Supreme Court, Monroe County, for further proceedings (186 AD3d 1086 [4th Dept 2020]). The proceedings were held and completed. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: We previously held this case, reserved decision, and remitted the matter to Supreme Court to make and state for the record a determination whether defendant should be afforded youthful offender status (People v Jarvis, 186 AD3d 1086, 1087 [4th Dept 2020]). In that prior decision, we rejected defendant's remaining contentions. Upon remittal, with all parties present, the court determined that defendant, although eligible, should not be afforded youthful offender status. Defendant raises no contentions on resubmission, and we therefore affirm the judgment.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court